_")q/z%'§”',/U, //

LUKE A. STANTON . _
# 1830011 - TDcJ-cln stiles unit ~ 3060 FM 3514 ~ Beaumont, urean 77705

Monday/ December 211 2015

~ l d - RECHVED|N
Clerk Of the Court b 1 _ v n COURTOF_CR|M|NALAPPEALS
coURT oF CRIMINAL APPEALS' 4 4

oF TEXAS ~ » DEC 23 2035
P.o. Box 12308 ,
Capitol -Station _ l Abe|Acosta,Clerk

Austin, Texas 78711

RE: Ex Parte LUKE STANTON
CCA NOS: WR-79,389-O9, WR-79,389-10, and WR-79;389-ll

Dear Sir:

Applicant in the above styled and numbered causehesfeazre requesting the/
an updated status on Applicant's Applications for a Writ of Habeas Corpus,
' submitted to the 211 h Judical District Court of Denton Countygon August 07,2 ii
2015, then transfered to this Honorable Court of Criminal Appeals on September
29, 2015, Subseguent to,'Applicant Submitted his Objections to the Trial Court'S

Findings of Fact, and Conclusion of_Law» and the denial.
Within the above, Applicant is requesting the Status, whether it's been:.

[] Pending; []Denied; [] Dismissed; []Granted; ord [] OTHER wh .

The requested above is needed to meet the AEDPA tmme-limits on the filing

Applicant's Federal Petition for Writ of Habeas Corpus.

Please find an enclosed Self Addressed Stamped Envelope, with a copy of thisuf§p

letter/ to be stamped with the Court's receiving date/ and its reply answer.Q§Br

Your Kindness in the above matter is greatly appreciated!

Nrely,
L'/A€ é‘rzu ccs LARA ToMLIN

Luke Stanton #1830011 ASSt_ District Attorney

1450 E. McKinney St. Ste 3100
Denton, Texas 76209